DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 2-3 and 5-9; therefore only claims 1, 4 and 10 remain for this Office Action.

Allowable Subject Matter
Claims 1, 4 and 10 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a patch antenna unit, comprising: a base substrate or a printed circuit board; multiple layers of patches stacked on the base substrate or the printed circuit board, wherein an isolation layer is disposed between adjacent layers of the patches, and configured to generate a radio frequency electromagnetic field, wherein an edge shape of at least one layer in the multiple layers of patches is a function curve shape, wherein edge shapes of all sides of a same layer in the multiple layers of patches are a same function curve shape, wherein a function curve corresponding to the function curve shape is y(x)=Acos(            
                n
                ∙
                2
                π
                ∙
            
        x/W) or y(x)=Asin(            
                n
                ∙
                2
                π
                ∙
            
         x/W), where W is a side length of an original rectangular patch, A is an amplitude of extension of a preset curve, and n is the number of cycles that the curve changes with edges of the patch, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 4 and 10 are also allowed as being dependent on claim 1.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASON CRAWFORD/Primary Examiner, Art Unit 2844